UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-2025


JAMES E. SMITH,

                  Plaintiff - Appellant,

          v.

MICHELIN NORTH AMERICA, INCORPORATED,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:09-cv-00022-JFA)


Submitted:   January 18, 2011               Decided:   January 25, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Smith, Appellant Pro Se.  William Lee Duda, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, PC, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James   E.    Smith   appeals    the   district    court’s   order

adopting the recommendation of the magistrate judge and granting

Michelin’s    motion   for   summary      judgment    in   this   employment

discrimination action.       We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          Smith v. Michelin N. Am., Inc., No.

3:09-cv-00022-JFA (D.S.C. Aug. 13, 2010).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                    2